Name: Commission Regulation (EEC) No 855/91 of 5 April 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/16 Official Journal of the European Communities 6. 4. 91 COMMISSION REGULATION (EEC) No 855/91 of 5 April 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1 990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons and straw ­ berries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 714/91 (*) lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 11 April 1991 for the above products ; whereas in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, a period I should be fixed for the products in question excepting strawberries ; whereas, as regards strawberries, on the basis of the abovementioned criteria Regulation (EEC) No 714/91 should be amended and a period III should be determined for that product until 19 May 1991 ; whereas indicative ceilings should be deter ­ mined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods given the sensitivity of this product ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes, cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes and melons falling within the CN codes according to the Annex hereto, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries falling within CN codes 0810 10 10 and 0810 10 90 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto . Article 2 1 . For consignments from Spain to the rest of the Community market, with the exception of Portugal, of the products referred to in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. During the application of a period I, th&amp;se notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil '. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 312, 27. 10 . 1989, p. 6. 2 OJ No L 86, 31 . 3 . 1989, p. 35. 0 OJ No L 379, 28 . 12. 1989, p. 20 . (4) OJ No L 27, 31 . 1 . 1990, p. 14. 0 OJ No L 77, 23. 3 . 1991 , p. 43 . 6. 4. 91 Official Journal of the European Communities No L 86/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 8 April to 19 May 1991 Description of product CN code Period Tomatoes 0702 00 10 and I 0702 00 90 Cabbage lettuce 0705 11 10 Lettuce other than cabbage lettuce 0705 19 00 Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Melons 0807 10 90 I Description of product CN code Indicative ceiling (tonnes) Period Strawberries 0810 10 10 8  14.4.1991 : 12 350 HI (') and 15  21.4.1991 : 13 500 III 0810 10 90 22  28.4.1991 : 13 500 III I 29.4  5.5.1991 : 14 600 III l l 6  12.5.1991 : 14 600 III 13  19.5. 1991 : 8 500 III (') Modifies during the week from 8 to 14 April the period laid down by Regulation (EEC) No 714/91 .